Citation Nr: 0206767	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  97-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for a 
psychiatric disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to February 1986.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which continued a 30 percent rating for a 
psychiatric disorder.  The veteran subsequently relocated and 
her appeal has continued from the RO in Denver, Colorado.

This case was previously before the Board, and in March 1999, 
the Board remanded the issue of entitlement to an increased 
rating for a psychiatric disorder for further development.  
The Board referred the issues of entitlement to service 
connection for an organic mental disorder, entitlement to 
service connection for substance abuse, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The status of these issues 
is not clear from the record.  As such, the Board maintains 
its referral of these issues to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service-connected psychiatric disorder is 
manifested by no more than considerable occupational 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for a 
psychiatric disorder, but not higher, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp.2001) (VCAA); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9432 (2001), 4.132, Diagnostic Code 9432 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for her 
service-connected psychiatric disorder, which is currently 
evaluated as 30 percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim, briefly describe the factual background of this case, 
and then proceed to analyze the claim and render a decision.

Pertinent Law and Regulations

The VCAA

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [to be codified at 
38 U.S.C. § 5100 et seq.].

In general, the VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C. § 5103.  

By virtue of the November 1996 rating decision, the December 
1996 statement of the case (SOC), and the July 1997, October 
1997, September 1998, and July 2000 supplemental statements 
of the case (SSOCs), issued during the pendency of the 
appeal, the veteran has been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
her increased rating claim.  In addition, the RO sent to the 
veteran a five-page letter which detailed what was required 
of her under the VCAA.  The veteran also received a copy of 
the Board's March 1999 remand, which specified the type of 
evidence the Board considered critical to a successful claim.  
The Board finds that VA has satisfied its duty to advise the 
veteran of the type of information and evidence needed to 
substantiate her claim.

(ii.)  Duty to assist

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A.  
The record reflects that the veteran was provided with 
several VA examinations, the most recent in May 2000.  The RO 
also obtained the veteran's Social Security disability 
determination records; and there is additional medical 
evidence on file, which will be discussed below, which, in 
the opinion of the Board, provides an adequate basis to 
render an informed decision as to this issue.  The specific 
requirements of the March 1999 Board remand have been 
satisfied.  The veteran was notified by letter dated March 
1999 of medical evidence requested by the Board, and of the 
information needed from her.  Additional records were 
obtained, and the veteran was afforded additional VA 
examinations, in compliance with the details of the remand.  
The veteran has not identified any additional evidence which 
has not been obtained and which would be pertinent to her 
claim.  Accordingly, the Board finds that all relevant 
evidence which is available has been obtained by the RO; 
consequently, there is no further duty to assist the veteran.  

Moreover, the veteran has been afforded ample opportunity to 
present evidence and argument in support of her claim.  The 
transcript of a personal hearing conducted before the RO 
Hearing Officer in July 1997 is of record.

In short, the Board has determined that all notification and 
development actions required by the VCAA appear to have been 
completed in full with respect to the issue under 
consideration.  Therefore, the Board finds that it may 
proceed with a decision on the merits.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Specific schedular criteria - psychiatric disorders

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  The United States Court of 
Appeals for Veterans' Claims (Court) (formerly the U.S. Court 
of Veterans Appeals) has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991); 
VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  The period on appeal is from July 
12, 1996 to present; therefore where applicable, the 
veteran's disability will be evaluated under both versions to 
determine which, if either, is more favorable.

Prior to November 7, 1996, the VA Schedule read as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  30% Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Psychoneurotic 
symptoms must result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9432 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
VA concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 1991).

Effective November 7, 1996, the provisions of Diagnostic Code 
9432 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9432 (2001).

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Factual background

A summary of the veteran's history as gleaned from the record 
shows accounts of sexual abuse during childhood, both 
physical and verbal.  After joining the service, the veteran 
reported an episode of dissociation.  The veteran sought 
counseling for depression in 1977.  At that time, she was 
diagnosed with an adjustment disorder with depressed mood.

The veteran reported a motor vehicle accident in 1984, which 
resulted in the death of her first husband.  She suffered 
physical injury as a result of the accident, and suffered a 
post-concussive syndrome, with dizziness and unsteadiness.  
She began abusing alcohol and drugs after her 1984 automobile 
accident, although she reported that she no longer was 
abusing drugs.
Following service, the veteran filed a claim for service 
connection for PTSD in June 1987.  In a December 1987 rating 
decision, the RO awarded service connection for PTSD and 
awarded a 10 percent rating, effective from June 1, 1987.  
The veteran disagreed with the December 1987 rating decision, 
but withdrew her appeal in response to an increase in her 
disability rating to 30 percent granted by a Hearing Officer 
Decision in February 1989.

In a November 1993 rating decision, the RO added a bipolar 
disorder to the veteran's service-connected PTSD (rated 
together as a single disability), in response to a diagnosis 
by a VA examiner in November 1993.

The veteran was hospitalized in June 1996 for depression, and 
suicidal thoughts, due to problems with her husband.  She 
underwent a VA examination in August 1996, and was noted to 
be mildly anxious and depressed.  Her speech was logical 
without loose associations.  She denied suicidal or homicidal 
ideation, hallucinations, or delusions, or paranoia, but 
stated that she would occasionally hear music and voices in 
her head.  Her memory was intact, but not her concentration.  
She was diagnosed with bipolar disorder, mild PTSD, and 
alcohol abuse in modest remission.  Her GAF score for PTSD 
and bipolar disorder was measured at 60.  Her GAF score 
including alcohol abuse was 55.

In July 1996, the RO received the veteran's claim for an 
increased rating for her service connected PTSD, following 
treatment at the VA Medical Center in Denver.

The veteran was hospitalized in September 1996 for alcohol 
dependence and polysubstance abuse. 

In a November 1996 rating decision, the RO denied the 
veteran's claim for an increased rating.  The rating was 
continued at 30 percent.  The veteran disagreed with the 
November 1996 rating decision and initiated this appeal.  The 
appeal was perfected by timely submission of the veteran's 
substantive appeal (VA Form 9) in March 1997.

Outpatient treatment reports from April 1996 to July 1997, 
and reports from the Vet Center show ongoing treatment for 
symptoms of PTSD, alcohol dependence, depression, and bipolar 
disorder.  The veteran reported suicidal thoughts during this 
period.  

The veteran was admitted to the Women's Treatment Program in 
May 1997.  She was noted to be neat and cooperative, with 
normal speech rate and tone and no psychomotor abnormalities.  
She had no suicidal or homicidal ideation, no hallucinations 
or other symptoms of psychosis, and had logical thought.  At 
discharge she was stated as much improved and not an acute 
risk to herself or others.  She was diagnosed with alcohol 
dependency, bipolar II disorder and PTSD.

The veteran was afforded a hearing in July 1997 before the RO 
Hearing Officer.  She stated that she was on medication for 
her depression and alcohol cravings.  She had last worked in 
June of 1996 as a nurse, but she quit due to the emotional 
stress of working in a nursing home.  She also stated that 
she could not do physical work due to other disabilities.  
The veteran stated that she still had bad days, and had 
suffered a panic attack recently.  She also stated that she 
sometimes becomes dissociated when under a lot of stress.  
The veteran stated that she preferred to be alone now, 
because something bad would always happen with her 
relationships.  She stated that she could not work, as she 
was afraid she would put herself in the same position as 
before in terms of too much stress.  She stated that she was 
living with her sister, but would soon be living alone.

A psychological evaluation was conducted by C.G. Ph.D. in  
September 1997, as part of the Social Security 
Administration's disability assessment.  This report shows 
the veteran's ability to express herself verbally in a 
logical and coherent manner.  She interacted appropriately, 
she had a stable mood, and she was oriented to time, person, 
and place.  Immediate, recent, and remote recall were intact.  
She could remember specific dates of events in the past, but 
only remembered one of three objects test objects after five 
minutes.  No receptive, expressive, or written language 
impairments were noted.  She reported a history of hearing 
things, but stated that she attached no meaning to what she 
heard.  She reported no difficulty in completing tasks, but 
said she was forgetful.  

She reported suicidal ideation and past attempts, which did 
not result in any need for medical attention, and stated that 
it is always an option, but that she had no present intent.  
She stated that when she has considered suicide, she has 
called people until she could find someone who would help.  
She stated that she once considered killing a man who got her 
"messed up" with drugs.  She pursued the matter as far as 
locating a gun, but stopped when she considered the 
consequences of her actions.  She denied present homicidal 
ideation or intent to pursue anyone with harmful intentions.  

The veteran noted a friend with whom she would do activities 
such as eating diner and watching television.  She stated 
that she would do fine interacting with a supervisor and co-
workers.  She had worked as a nurse from 1992 to 1996.  This 
work affected her symptoms, as it reminded her of the loss of 
her first husband.

As part of a personality assessment, C.G. described certain 
predicted tendencies of the veteran.  She stated that the 
veteran might experience some thought processing 
difficulties, including distortion of reality or difficulty 
concentrating or dealing with daily stressors.  She might 
also have difficulty interacting in social situations.  She 
was stated to be impulsive, and might behave in ways that are 
not acceptable.  During periods of stress, she may experience 
distortions of reality and difficulty concentrating or 
thinking clearly.  The examiner's diagnosis included severe 
major depression, PTSD, and borderline personality traits.  
During times of decompensation, it is possible that her 
borderline symptoms may be similar to those of a bipolar 
disorder.  She was stated to be able to function adequately 
in a job situation and to interact with coworkers and 
supervisors, and as being capable of completing tasks for 
which she is trained, but would do better in a routine work 
environment in which expectations were clearly set.

September 1997 and December 1997 Social Security 
Administration disability determinations reports show that 
the veteran was denied compensation based on a determination 
that the veteran's combined disabilities (physical and 
psychiatric) were not severe enough to keep her from working.

The report of an April 1998 VA examination shows findings of 
mild anxiety and depression; the veteran's speech was 
logical, with no signs of a thought disorder, no 
hallucinations, delusions or phobias.  The veteran denied 
suicidal or homicidal ideation.  Her recent and remote memory 
were intact, but concentration was impaired.  The examiner 
diagnosed PTSD and bipolar disorder, and attributed alcohol 
abuse to exacerbations of these.  He stated that these 
disorders had resulted in marked impairment of employment.  
Her GAF score was 70 current, and 60 past.

In a March 1999 decision, the Board remanded the issue of 
entitlement to an increased rating for a psychiatric disorder 
for further development.

The report of an April 2000 VA examination shows a history of 
suicidal ideation, feelings of depression, guilt, 
worthlessness, and hopelessness, tearfulness, loss of 
pleasure in activities, loss of energy, racing thoughts, 
anger, irritability, overeating and purging, excessive 
spending, distractibility, increased goal directed behavior, 
agitation, hypervigilance, avoidance of stimuli associated 
with trauma, and reexperiencing trauma, and, for a brief 
time, auditory hallucinations.  The examiner noted a tendency 
to over-respond regarding her symptoms.  

The veteran worked as a nurse until 1996.  She started taking 
classes in 1995 and obtained a B.S. Degree in nursing.  She 
was employed as a Health Services Administrator, and stated 
that things were going alright.  The veteran was married to 
her fourth husband.

Reports of testing showed results consistent with a history 
of PTSD.  The veteran was noted to be well groomed and very 
articulate, and was able to provide a complete history.  
There was no evidence of a gross psychotic thought process.  
The examiner noted an extremely severe result on testing for 
depression.  Her diagnosis was PTSD, alcohol abuse and 
bipolar II disorder, with a GAF score of 55.  The examiner's 
conclusion was that the veteran's symptoms were noted to have 
caused clinically significant distress or impairment in 
social functioning.  The examiner stated that it would be 
impossible to judge to what extent each of her stressors 
individually contributed to her distress, but that her 
recurrent depression, anxiety and difficulty with rage were 
consistently described in the service records.

The report of a May 2000 VA examination shows complaints of 
flashbacks and nightmares.  Objective examination findings 
show no evidence of sadness or hypervigilance, and no crying 
spells.  The veteran was noted as neat and clean in 
appearance and as presenting herself well.  She was oriented 
to date, person, and place, she gave a satisfactory abstract 
response in testing, there was no evidence of a lapse in 
concentration or memory.  The examiner diagnosed PTSD, which 
he stated was currently not exerting major problems for her, 
but was intermittently severe, depending on relationships 
that could awaken old insecurities.  The examiner also 
diagnosed bipolar II disorder, with no current active 
symptoms, a borderline personality disorder, and alcohol 
dependency, with resulting difficulties in memory and 
concentration.  Her GAF score was measured at 58, 
attributable to PTSD and bipolar disorder, and 54 when 
alcohol and the personality disorder were considered.

The examiner discussed the major impact from her borderline 
personality disorder, which seemed more responsible for 
resurgence of symptoms than did her PTSD or bipolar disorder.  
He stated that the veteran tended to overstate symptoms.  The 
examiner attributed a major significance to the veteran's 
difficulty in copying with stressful situations.  He 
suggested that her complaints of depression were a response 
to stress rather than a clinical depression.  Her sleep and 
appetite were not disturbed.  He stated that her bipolar 
disorder diagnosis would be retained, although it was not 
currently visible.  He mentioned a lack of response when 
medication for this disorder was discontinued.  Alcohol was 
also stated as a current problem, although he did not know to 
what extent.

Analysis

The RO has evaluated the veteran's service-connected 
psychiatric disorder as 30 percent disabling.  The veteran 
contends, in essence, that symptomatology associated with her 
service-connected psychiatric disorder is more severe than is 
recognized by VA and that it warrants a higher disability 
rating.

(i.)  Preliminary Matters

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a bipolar disorder 
and PTSD, the veteran has been diagnosed with a personality 
disorder and substance abuse.  These disorders are not 
service-connected, and are subject to important restrictions 
regarding service connection.  Governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. § 3.303(c), 
Part 4, § 4.9 (2001).  The law also precludes compensation 
for primary alcohol abuse disabilities, and secondary 
disabilities that result from primary alcohol abuse.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board notes that although the May 2000 VA examiner stated 
that the veteran's borderline personality disorder was 
responsible for the major impact of her symptoms, the 
examiner only attributed a small difference when assigning 
GAF scores to the separate disorders.  A 58 was assigned to 
the service connected PTSD and bipolar disorder, and a 54 was 
assigned when alcohol dependence and the personality disorder 
were considered.  The difference between these scores, for 
purposes of the Board's consideration, is insignificant, and 
therefore they do not provide a basis by which the Board can 
make reasoned distinctions between service-connected and 
nonservice-connected symptomatology.  The Board also notes 
that the April 1998 VA examiner attributed alcohol abuse to 
exacerbations of the veteran's service-connected PTSD and 
bipolar disorder.  Therefore, in addressing the proper 
evaluation of the veteran's psychiatric disorder, the Board 
will consider all of the veteran's psychiatric symptoms as if 
they are a part of the veteran's service-connected disorder.  

The Board has also explored the possibility of whether the 
PTSD and bipolar disorder should be separately rated.  Under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2001); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2001); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the medical evidence does not provide an 
adequate distinction between the symptomatology attributable 
to veteran's service connected psychiatric disorders.  As 
mentioned above, the GAF scores have tended to group the PTSD 
and bipolar disorder symptomatology together, while 
separating out the nonservice-connected psychiatric 
disorders.  In addition, recent reports have minimized the 
impact of the bipolar disorder; in May 2000 it was stated 
that there were no active symptoms, although the diagnosis 
was maintained.  As the Board can find no basis in the 
evidence on which to separately rate the veteran's diagnosed 
disorders, as discussed above, the Board will treat all 
psychiatric symptoms that have not been clearly attributed to 
non-service connected pathology as part of the service-
connected disorder on appeal.  The Board finds no prejudice 
to the veteran by rating her symptoms as a single disability.

(ii.)  Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9432 (2001); that 
diagnostic code pertains specifically to bipolar disorder.  
However, the Board notes that under the provisions of 38 
C.F.R. § 4.130, all mental disorders, regardless of the 
diagnostic code assigned, are rated under one set of 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9432.

 (iii.)  Change in rating schedule

The Board must first address whether the former or current 
rating criteria should be applied.  See VAOPGCPREC 3-2000, 
discussed above.  The Board finds that the former schedular 
criteria are more favorable to the veteran in this case than 
the current criteria, because the current criteria contain 
more rigorous and specific standards for evaluating mental 
illness, many of which are not met in this case.

The Board notes that, although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

(iv.)  Schedular rating

The evidence of record shows that, although the veteran's 
psychiatric symptoms show some variability, overall they are 
reflective of considerable industrial impairment, such that a 
50 percent rating is warranted.  

In this regard, the Board notes primarily findings from the 
April 1998 VA examination that the veteran suffers from 
marked impairment of employment.  The Board also notes that 
the veteran has experienced intermittent periods of 
unemployment since service, which she attributes to the 
stress associated with her PTSD.  The veteran testified in 
July 1997 that she quit her nursing job in June of 1996 due 
to stress.  The veteran's response to stress is supported by 
her reported dissociation experience in the service, and by 
the September 1997 examiner's findings, that during periods 
of stress, the veteran may experience distortions of reality 
and difficulty concentrating or thinking clearly.  She also 
found that the veteran would do better in a routine work 
environment with clear expectations.  While the veteran's 
symptoms appear to have moderated at times, as shown by her 
completing college and getting a job in an administrative 
position, the evidence supports the variable nature of her 
symptoms, as was indicated on the May 2000 examination, her 
symptoms can be intermittently severe, depending on 
relationships that might awaken old insecurities.  

The Board further concludes that while the veteran is 
entitled to a 50 percent evaluation for a psychiatric 
disorder, assignment of an evaluation greater than 50 percent 
is not warranted.  The veteran has specifically contended 
that her symptoms were not properly evaluated under the old 
and new versions of the regulations.  The Board will address 
both versions of the regulations in its discussion.

In evaluating the veteran's symptoms under the old version of 
the regulations, the Board notes definite findings of social 
impairment, but no support in the evidence to find either 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, reflective 
of a 70 percent rating, or virtual isolation in the 
community, reflective of a 100 percent rating.  Under the new 
version of the regulations, the Board notes no evidence of 
either social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking or 
mood, or an inability to establish and maintain effective 
relationships, reflective of a 70 percent rating, or total 
social impairment, consistent with a 100 percent rating.  

The Board notes that the veteran has reported difficulty in 
relationships with others, and there is definite evidence of 
this.  The record also reflects that the veteran has been 
divorced twice and may be having trouble in her current 
marriage.  Although this evidence does not impugn her ability 
to establish good relationships, it may reflect some 
difficulty in maintaining them.  The record nevertheless 
demonstrates that the veteran is able to maintain 
relationships with some relatives including her sister, with 
whom she has lived at times since service, as well as her 
parents.  Moreover, the record reflects active participation 
in therapy sessions and an active relationship with a friend.  
The veteran has certainly demonstrated an ability to function 
in a school environment, as she has completed her studies and 
earned a BS degree during the period on appeal.  In regard to 
social performance in a work setting, the Veteran stated that 
she thinks she would do fine interacting with supervisors and 
coworkers, and the evidence does not show that her 
occupational impairment stems in any way from difficulty 
interacting with people.

In regard to employment, the Board finds no support in the 
evidence for a finding that the veteran suffers from severe 
impairment in the ability to obtain or retain employment, 
reflective of a 70 percent rating, or that she is 
demonstrably unable to obtain or retain employment, as 
reflective of a 100 percent evaluation under the old version 
of the regulations.  Nor, as discussed in part above, does 
the evidence support a finding that the veteran suffers from 
both occupational and social impairment with deficiencies in 
most areas, as reflective of a 70 percent rating under the 
new version of the regulations, or total occupational 
impairment, as reflective of a 100 percent rating under the 
new version of the regulations.  The Board notes that, 
although the veteran has expressed feelings of stress 
resulting from work, especially in a nursing home environment 
that reminded her of her stressors, and has been found to 
suffer marked impairment in employment, the most recent 
evidence reflects that the veteran is currently employed and 
has described her situation as "going all right."  The 
September 1997 assessment shows that the veteran would be 
able to function adequately in a job situation and to 
interact with coworkers and supervisors, and the veteran has 
expressed agreement with this.  The assessment also concluded 
that she would be able to complete tasks for which she was 
trained, although she would perform better in an environment 
where expectations were clearly set.  For these reasons, the 
Board finds the veteran's level of occupational impairment 
more consistent overall with the criteria for a 50 percent 
rating.

In examining specific symptoms enumerated under the current 
version of the regulations the Board can find no support in 
the record for criteria of the 70 percent and 100 percent 
levels such as deficiencies in judgment and thinking, 
obsessional rituals; speech intermittently illogical, obscure 
or irrelevant; spatial disorientation; neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place. 

Although the veteran has complained of panic attacks, the 
evidence does not show near continuous panic affecting the 
ability to function independently, appropriately and 
effectively. 

The veteran has been noted as irritable and having problems 
with anger and as acting impulsively; however, there is no 
evidence of periods of violence, or even of unprovoked 
irritability, nor is there evidence to show symptoms of such 
an extreme as to amount to impairment of impulse control, as 
reflective of a 70 percent rating under the new version of 
the regulations.  Rather, the September 1997 examiner found 
that she was not likely to express her anger in open direct 
manners, but was more likely to respond in a passive-
aggressive way.  

Although the veteran has experienced symptoms including 
flashbacks and hearing things, she has denied experiencing 
any hallucinations, delusions or paranoia, and her examining 
physicians have consistently described her as oriented to 
time, place and person, without evidence of psychosis or 
psychomotor abnormalities.  The evidence is not consistent 
with a finding of persistent delusions or hallucinations, or 
with disorientation to time or place, as reflective of a 100 
percent evaluation under the new version of the regulations.  
Nor is the evidence consistent with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, 
reflective of the 100 percent level under the old version of 
the regulations.

The Board notes that the veteran has described herself as 
having some memory difficulty and as being forgetful.  
However, her recent and remote memory was described as intact 
on objective examination.  There is evidence showing that the 
veteran experienced some difficulty in her ability to recall 
certain objects in a test; however, she was able to remember 
specific dates of life events with accuracy, and was able to 
provide a complete history on examination.  There is no 
evidence of difficulty remembering names of close friends, 
relatives, her current or former occupations, or her own 
name, as reflective of a 100 percent evaluation under the new 
version of the regulations.

The Board also notes that the veteran experiences depression, 
as well as some difficulty in adapting to stressful 
circumstances.  As discussed above, the veteran contends that 
stress related to her PTSD is in fact responsible for her 
history of intermittent unemployment.  However, the evidence 
does not show that her depression is near-continuous, or that 
it has affected her ability to function independently, 
appropriately and effectively, to the extent contemplated by 
the criteria for a 70 percent rating under the new version of 
the regulations.  This is simply not shown by the evidence as 
discussed above.  The Board also notes the veteran's GAF 
scores ranging from 55 to 70.  These GAF scores, although 
reflective of impairment in areas such as interpersonal 
relationships and occupational functioning, are not 
consistent with the types of symptomatology which would 
warrant the assignment of a 70 percent or 100 percent rating, 
such as severe obsessional rituals, no friends, or inability 
to keep a job (GAF score of 41 to 50); behavior being 
considerably influenced by delusions or hallucinations (GAF 
score of 21 to 30); gross impairment in communications (GAF 
score of 11 to 20); and persistent danger of hurting self or 
others (GAF score of 1 to 10).

Finally, the record reflects that the veteran has reported 
experiencing suicidal ideation on numerous occasions, 
including during a hospitalization for depression in June 
1996.  Notably, however, on examination, the veteran has 
consistently denied any plan or intent to act on her 
thoughts, and although it was reported in the September 1997 
evaluation that she had made attempts, she stated that she 
has always sought help during these times; and indeed, her 
attempts have never resulted in the need for medical 
attention.  Moreover, while the veteran reported an episode 
where she intended to kill someone who had involved her in 
drugs, she did not make an attempt, and stated that she 
stopped herself when she considered the consequences of her 
actions.  On objective examination, there have been no other 
reports of homicidal ideation.  Overall, this evidence does 
not reflect a persistent danger of the veteran hurting 
herself or others as reflective of a 100 percent rating under 
the new version of the regulations.  Although the evidence 
discussed does establish one of the criteria for a 70 percent 
rating, the Board finds that the entire disability picture, 
as shown by the evidence, does not approximate that level, 
but more nearly approximates the 50 percent level.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9432 (2001); 4.132, Diagnostic 
Code 9432 (1996).


The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the evidence supports assignment of a 50 
percent rating for a psychiatric disorder, but no more. 



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 50 percent disability rating 
for a psychiatric disorder is granted.



		
	NADINE W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

